HUSSMAN INVESTMENT TRUST Shareholder Services HUSSMAN P.O. Box 46707 FUNDS Cincinnati, OH 45246-0707 September 26, 2013 U.S. Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re:Hussman Investment Trust File No. 811-09911 Ladies and Gentlemen: HussmanInvestmentTrust (the"Trust"),in accordancewith Rule 17g-1 under the InvestmentCompany Act of 1940 (the "1940 Act"),hereby provides the following in connection with the Trust's fidelity bond: 1.A copy of the current fidelity bond (the "Bond") (attached as EX99-1). 2.A copy of theresolutions approving the Bond, which were adopted by the Board of Trustees of the Trust, including amajority of the members thereof who are not "interested persons" (as defined by the 1940 Act) of the Trust (attached as EX99-2). 3.A copy of the Fidelity Bond Allocation Agreement, by and among the joint insureds, meeting the requirements of paragraph (f) of Rule 17g-1 (attached as EX99-3). Premiums have been paid through the policy period ending on July 20, 2014. Please contact the undersigned at513/587-3403 if you have any questions concerning this filing. Very truly yours, /s/ John F. Splain John F. Splain Secretary
